Citation Nr: 1101309	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the benefits sought on appeal.  In June 
2010, the Veteran testified before the Board via videoconference 
at the RO.  In July 2010, this matter was remanded by the Board 
for further development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

It is as likely as not that the Veteran's hepatitis C is related 
to his service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  No compensation shall be paid, 
however, if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's hepatitis C is related to his 
active service.

The Veteran contends that he has hepatitis C that is related to 
unsterilized inoculation guns used to administer shots during his 
service entrance examination in April 1967.

The Board observes that VA has recognized that risk factors for 
hepatitis C include intranasal cocaine and intravenous drug use, 
blood transfusions before 1992, hemodialysis, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) (November 
30, 1998).

The Veteran's service treatment records are void of findings, 
complaints, symptoms or any diagnosis of hepatitis C.  Nor do 
those records show any of the hepatitis C risk factors listed 
above.  However, those records show that the Veteran was 
administered vaccinations against smallpox, typhoid, tetanus, and 
typhus upon entry into service.  An April 1967 enlistment 
examination report of medical history shows that prior to the 
Veteran's service he underwent two surgeries on a ruptured thigh 
muscle.  An August 1967 report indicates that prior to enlistment 
the Veteran received injection therapy to treat a ruptured thigh 
muscle.  The Veteran continued to seek treatment for left thigh 
pain during service and was ultimately discharged due to his left 
thigh condition which was determined to have pre-existed service 
and to have not been aggravated therein.

Post-service medical records show that the Veteran sought 
treatment for liver problems in the early 1990s and was diagnosed 
with hepatitis C in May 1992.  At that time, it was noted that 
the Veteran had a history of intravenous drug use.  However, he 
has since denied ever using drugs in that manner.  Private 
treatment records dated in August 2004 indicate diagnoses of a 
history of liver transplant secondary to cirrhosis from viral 
hepatitis and alcoholism and status post liver transplant for 
hepatitis C in December 2000.  The record thereafter shows that 
the Veteran has suffered from recurrent hepatitis C and 
progressive worsening liver disease for which he has required a 
liver transplant.

Private treatment records include a March 2005 opinion from the 
Veteran's treating physician that upon reviewing the Veteran's 
history, it was as likely as not that his hepatitis C was caused 
by immunizations he received during his service.

In a March 2005 statement regarding the Veteran's hepatitis risk 
factors, he denied having any organ transplants or blood 
transfusions or products prior to 1992, hemodialysis, accidental 
exposure by health care works, intravenous drug or cocaine use, 
high risk sexual activity, tattooing, or body piercing.  He 
identified the receipt of an in-service air gun inoculation in 
1967 as his primary risk factor.  In August 2005, the Veteran 
again denied any history of intravenous drug use.

In March 2005, a private physician indicated that the Veteran was 
under her care in a post-liver transplant clinic.  After 
reviewing the Veteran's history, the physician opined that it was 
as likely as not that the Veteran's hepatitis C was caused by 
immunizations he received during service.

In June 2010, another private physician stated that the exact 
cause of the Veteran's hepatitis C had never been determined.  
However, during the Veteran's service in May 1967 he received 
vaccinations using a jet injector.  The physician noted that it 
had been determined or at least suspected that jet injectors may 
have been a mode of transmission of hepatitis C and other 
communicable diseases.  The physician opined that it was 
reasonable to conclude that the Veteran's vaccination method may 
have been a source for his hepatitis C.  The rationale provided 
was that the Veteran never engaged in IV drug use nor was he 
transfused prior to 1990 or 1991.  In addition, he had no tattoos 
and seemed to have no specific risk for hepatitis C other than 
his prior exposure through a jet injector years ago.

In further support of his claim, the Veteran submitted medical 
literature concerning the risk of developing hepatitis C from jet 
injector inoculations.  He also submitted a copy of a June 2004 
VA Fast Letter which addressed the relationship between 
immunization with jet injections and hepatitis C infection.

In June 2010 testimony before the Board, the Veteran again denied 
the use of intravenous or intranasal drugs, high risk sexual 
activities, hemodialysis, tattoos, body piercing, use of a shared 
toothbrush or razor blades, and receipt of blood products.

Pursuant to the Board's July 2010 remand, the Veteran was 
afforded a VA liver, gall bladder, and pancreas examination in 
September 2010 at which time he stated that he had been diagnosed 
with hepatitis in 1985 or 1986 based on routine lab work.  He 
attributed his hepatitis to multiple air gun injections which he 
received during service.  The Veteran reported having a history 
of encephalopathy in 1999 prior to his liver transplant and a 
history of ascites, jaundice, portal hypertension, and varices.  
He reported having a liver transplant in December 2000 secondary 
to cirrhosis.  The Veteran denied any history of blood 
transfusions before 1992 in addition to any history of past or 
present IV drug use.  He also denied any history of blood 
exposure of skin or mucous membranes, having multiple sexual 
partners or sexually transmitted diseases, hemodialysis 
treatments, body tattoos or repeated body piercings, and any 
history of intranasal cocaine use.  While the Veteran 
acknowledged a history of alcohol use, he denied any current use.  
The examiner diagnosed the Veteran with hepatitis C which the 
examiner opined was at least as likely as not caused or 
aggravated by his in-service exposure to air gun vaccinations.  
The examiner also opined that the Veteran's hepatitis C was less 
likely as not otherwise related to any aspect of his military 
service to specifically exclude any in-service intravenous or 
other illicit drug use.  The examiner's opinion was based on a 
review of the claims file that included a review of the service 
treatment records, the March 2005 and June 2010 private 
physicians, June 2004 fast letter, statements by the Veteran, and 
a current examination.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that the Veteran's current hepatitis C is 
related to his active service based on the medical and lay 
evidence presented in this case.  Accordingly, service connection 
for hepatitis C is granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for hepatitis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


